Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 6/27/22. Claims 1-20 are pending. 
Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 6/27/22 is acknowledged. Thus claims 15-20 are withdrawn from further consideration being drawn to the nonelected invention. The restriction is made FINAL.
Applicant’s election of the following compound is acknowledged herewith:
Amine
Thus, additionally, claims 6-8 are hereby withdrawn from consideration being non-readable on the elected species. The search has not been extended to determine the patentability of the other species encompassed by the claims.
As a result, claims 1-5 and 9-14 are being examined in this Office Action.

	Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-5 and 9-12 rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hinrichs et al. (US 20060217284, pub date Sep 28, 2006, applicant’s IDS 11/30/20).
The instant claims are drawn to a method of making a cationic surfactant comprising: reacting a lipophilic bio-based material having at least one epoxy functional group with a hydrophilic organic compound having at least one cationic functional group and at least one hydroxyl functional group to form a reaction product containing an ether linkage connecting the lipophilic bio-based material to the organic compound.
Hinrichs et al. exemplifies the reaction of 19.2 g of dimethylaminoethanol, 0.14 g of BF3 – acetic acid and 50 g glycidyl neodecanoate to give a hydroxyl containing esterified surfactant compound (example 9, claims especially claim 1).
With regard to the limitation requiring a solvent, the examiner states that this limitation is met since dimethylaminoethanol, BF3 – acetic acid and glycidyl neodecanoate are liquids at room temperature, these thus are used as reagents for solvation.
With regard to the limitation requiring the use of a catalyst, the examiner states this limitation is met since boron trifluoride is a catalyst for esterification reactions.
With regard to the limitation requiring neutralization using a carboxylic acid such as acetic acid, the examiner states this limitation is met since acetic acid is added to the reaction.
Therefore these claims are fully met.

	
	Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hinrichs et al. (US 20060217284, pub date Sep 28, 2006, applicant’s IDS 11/30/20).
Applicant Claims
The instant claims are drawn to a method of making a cationic surfactant comprising: reacting a lipophilic bio-based material having at least one epoxy functional group with a hydrophilic organic compound having at least one cationic functional group and at least one hydroxyl functional group to form a reaction product containing an ether linkage connecting the lipophilic bio-based material to the organic compound.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Hinrichs et al. exemplifies the reaction of 19.2 g of dimethylaminoethanol, 0.14 g of BF3 – acetic acid and 50 g glycidyl neodecanoate to give a hydroxyl containing esterified surfactant compound (example 9, claims especially claim 1).
With regard to the limitation requiring a solvent, the examiner states that this limitation is met since dimethylaminoethanol, BF3 – acetic acid and glycidyl neodecanoate are liquids at room temperature, these thus are used as reagents for solvation.
With regard to the limitation requiring the use of a catalyst, the examiner states this limitation is met since boron trifluoride is a catalyst for esterification reactions.
With regard to the limitation requiring neutralization using a carboxylic acid such as acetic acid, the examiner states this limitation is met since acetic acid is added to the reaction.
Hinrichs et al. teaches the formation of hydroxyl containing surfactants by the esterification reaction of epoxides of formula (I) with amines of formula (IIIa) and formula (IIIb) as shown below (paragraphs 17-31):

    PNG
    media_image1.png
    71
    307
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    300
    media_image2.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hinrichs et al. is deficient in the sense that it does not teach applicant’s particular percentage of neutralization and hydrophilic to lipophilic balance range.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to optimize Hinrichs et al.’s percentage of neutralization and hydrophilic to lipophilic balance range, in order to reduce both static and dynamic surface tension, inhibit formation of foam, be environmentally friendly and for positive ecotoxicological evaluation. The neutralization of surfactants from basic to acidic is merely a pH change and is common optimization tool in synthetic chemistry. Furthermore, optimization of the hydrophilic and lipophilic components of surfactants is a common tool in the surfactant industry and old in the art.
Also, with regard to applicant’s limitations regarding the percentage of neutralization and hydrophilic to lipophilic balance range, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Hinrichs et al. teaches acid addition and a range of hydrophilic and lipophilic components for the functional groups in the surfactants, the examiner asserts that the percentage of neutralization and hydrophilic to lipophilic balance range are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the percentage of neutralization and hydrophilic to lipophilic balance range. Note that the prior art provides the same effect desired by the applicant, the formation of a cationic surfactant from the esterification reaction of a lipophilic epoxy reagent and a hydrophilic cationic organic compound.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658